Case 6:20-cv-00294-GAP-GJK Document 56 Filed 03/30/20 Page 1 of 4 PagelD 3234

FILED

IN THE UNITED STATES DISTRICT COURT 2070 HAR 30 PH {: 20
FOR THE MIDDLE DISTRICT OF FLORIDA

CLERK, US DISTRICT COUR
MIDDLE CISTRICT OF FLGRI I.

JACKSONVILLE DISTRICT
MARTHA COLE,

Plaintiff, CASE NO. 6:20-CV-294-ORL-31GJK

v.
AMERICAN MEDICAL SYSTEMS, INC.
Defendant.
MOTION TO WITHDRAW BY ATTORNEYS ERIK W. LEGG
AND MICHAEL J. FARRELL

Attorneys Erik W. Legg and Michael J. Farrell seek to withdraw as counsel of record for
Defendant American Medical Systems, Inc. (“Defendant”). This case has been remanded to this
District from the MDL No. 2325 in the Southern District of West Virginia. Neither Mr. Legg nor
Mr. Farrell are admitted to practice in this jurisdiction, and will no longer represent the
Defendant in this case. Defendant will continue to be represented by other counsel, from the law
firm of Reed Smith LLP, who are or will seek to become admitted to practice law in this District

in due course.

Dated: March 26, 2020

 

Respectfully submitted,

By: /s/ Erik W_ Legg

Erik W. Legg, Esq. (WVSB 7738)
FARRELL, WHITE & LEGG PLLC
P.O. Box 6457

Huntington, WV 25772

Telephone: 304-522-9100

Facsimile 304-522-9162

{F1681501.1 }
Case 6:20-cv-00294-GAP-GJK Document 56 Filed 03/30/20 Page 2 of 4 PagelD 3235

{F1681501.1 }

ewl@farrell3.com

/s/ Michael J. Farrell

Michael J. Farrell, Esq. (WVSB 1168)
FARRELL, WHITE & LEGG PLLC
P.O. Box 6457

Huntington, WV 25772

Telephone: 304-522-9100

Facsimile 304-522-9162
myjf@farrell3.com

Counsel for Defendant American Medical
Systems, Inc.
Case 6:20-cv-00294-GAP-GJK Document 56 Filed 03/30/20 Page 3 of 4 PagelD 3236

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA

MARTHA COLE,

Plaintiff, CASE NO. 6:20-CV-294-ORL-31GJK

Vv.
AMERICAN MEDICAL SYSTEMS, INC.
Defendant.

CERTIFICATE OF SERVICE

I, the undersigned counsel for Defendant, American Medical Systems, Inc., do hereby
certifies that I served a true and correct copy of the foregoing Motion to Withdraw by Attorneys
Erik W. Legg and Michael J. Farrell on this 26" day of March, 2020, via U.S. Mail, First Class,

postage prepaid upon the following counsel:

Steven D. Davis, Esq.
Tor A. Hoerman, Esq.
SIMMONS COOPER, LLC
707 Berkshire Blvd.
P.O. Box 521
Alton, IL 62024-1349
Counsel for Plaintiff

Raymond Joseph Kramer, Esq.
Jacob Plattenberger, Esq.
TORHOERMAN LAW, LLC
Suite 2650
227 West Monroe Street
Chicago, IL 60606
Counsel for Plaintiff

/s/ Evik W. Legg
Erik W. Legg, Esq. (WVSB 7738)

FARRELL, WHITE & LEGG PLLC
P.O. Box 6457
Huntington, WV 25772

(F1681501.1 }
Case 6:20-cv-00294-GAP-GJK Document 56 Filed 03/30/20 Page 4 of 4 PagelD 3237

Telephone: 304-522-9100
Facsimile 304-522-9162

ewl@farrell3.com

Counsel for Defendant American Medical
Systems, Inc.

{F1681501.1 }
